                         UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

JOHNNIE RAYMOND,
on his own behalf and on behalf
of those similarly situated,

              Plaintiffs

vs.
                                                  Case No.
KLAUSNER LUMBER ONE LLC,
KLAUSNER LUMBER TWO LLC
KLAUSNER HOLDING USA, INC.,
LEOPOLD STEPHAN,
and CHRISTOPH SCHAETZ,

           Defendants.
____________________________________/

            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff JOHNNIE RAYMOND, on his own behalf and on behalf of those similarly

situated (collectively “Plaintiffs”), by and through undersigned counsel, hereby sues

Defendants Klausner Lumber One LLC, Klausner Lumber Two LLC, Klausner Holding

USA, Inc. (collectively “Klausner”), Leopold Stephan and Christoph Schaetz (collectively

“Individual Defendants”) and allege as follows:

                                    INTRODUCTION

       1.     This is an action brought pursuant to the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. § 201, et seq. (“FLSA”), the Worker Adjustment and Retraining

Notification Act of 1988, 29 U.S.C. § 2101, et. seq. (“WARN Act”), the Florida Constitution,

Art. X, Sec. 24, and for unpaid wages.

       2.     Pursuant to the FLSA and the Art. X, Sec. 24 of the Florida Constitution,

Plaintiffs, on their own behalf and on behalf of all others similarly situated, seek minimum


                                    · LECHNER LAW ·
wages, overtime compensation, liquidated damages, post-judgment interest and

attorneys’ fees and costs from Klausner and Individual Defendants.

       3.     Klausner is liable under the WARN Act for the failure to provide the Plaintiffs

and all others similarly situated at least 60 days’ advance notice of their termination, as

required by the WARN Act.

       4.     Klausner is liable for unpaid wages for failing to pay wages due to Plaintiffs

and all others similarly situated.

                               JURISDICTION AND VENUE

       5.     This Court has jurisdiction over these claims pursuant to 28 U.S.C. § 1331.

       6.     Venue is proper in the Court because all facts material to all claims set forth

herein occurred in Suwannee County, Florida.

                                         PARTIES

       7.     At all times material to this action, Defendant Klausner Lumber One LLC

was a Delaware limited liability company, authorized to conduct business in Florida, with

its principal place of business at 17152 46th Trace, Live Oak, FL, 32060.

       8.     At all times material to this action, Defendant Klausner Lumber Two LLC

was a Delaware limited liability company, authorized to conduct business in Florida, with

its principal place of business at 260 Piper Lane, Enfield, NC 27823.

       9.     At all times material to this action, Defendant Klausner Holding USA, Inc.

was a Georgia corporation, authorized to conduct business in Florida, with its principal

place of business at 17152 46th Trace, Live Oak, FL, 32060.

       10.    At all times material to this action, Defendants Klausner Holding USA, Inc.,

Klausner Lumber One LLC and Klausner Lumber Two LLC operated as a joint employer



                                             2
and/or an integrated enterprise with respect to the Plaintiffs and all others similarly

situated

       11.     At all times material to this action, Defendant Leopold Stephan was the

Chief Executive Officer of Klausner Holding USA, Inc. and Klausner Lumber One LLC.

       12.     At all times material to this action, Defendant Christoph Schaetz was the

Chief Financial Officer of Klausner Holding USA, Inc. and Klausner Lumber One LLC.

       13.     At all times material to this action, Plaintiffs were employees of Klausner

and Klausner was the employer of Plaintiffs for purposes of the FLSA, WARN Act, Florida

Constitution, and all other relevant statues. Plaintiffs were employees of Klausner and

Individual Defendants and Klausner and Individual Defendants were the employer of

Plaintiffs pursuant to the terms of the FLSA and Florida Constitution.

                                 GENERAL ALLEGATIONS

       14.     Klausner is a company that owns and, until March 16, 2020, operated

lumber mills in Live Oak, Florida and Enfield, North Carolina (“Facilities”).

       15.     Plaintiffs were employed at the Facilities by Klausner.

       16.     Individual Defendants were the corporate officers and senior management

of Klausner.

       17.      Individual Defendants acted directly or indirectly in the interests of Klausner

in relation to Plaintiffs.

       18.      Individual Defendants had operational control of Klausner.

       19.     On or about March 16, 2020, Klausner permanently shut down operations

without prior notice to its employees. Prior to March 16, 2020, Klausner evacuated its

foreign management team to Austria, with knowledge that the Facilities would be closed.



                                               3
       20.    On or about March 16, 2020, Plaintiffs and all others similarly situated were

informed that the Facilities were shut down and that on March 20, 2020 (the next payday)

they would receive their complete wages for the past two weeks, as well as for the full

week of March 16, 2020. Instead, Plaintiffs and all others similarly situated did not receive

any pay on March 20, 2020, as promised, or at any time thereafter.

       21.    Plaintiffs have retained the services of the undersigned attorneys and are

obligated to pay the undersigned a reasonable fee for their services.

       22.    Plaintiffs demand a trial by jury on all claims alleged herein.

                            CLASS ACTION ALLEGATIONS

       23.    Plaintiffs sue under Rule 23(a) and (b) of the Federal Rules of Civil

Procedure for violations of the WARN Act, the Florida Constitution, and for unpaid wages

on behalf of themselves, and a class of employees who worked at or reported to the

Klausner’s Facilities and were laid off without cause by Klausner as part or as the

reasonably foreseeable result of plant shutdowns or mass layoffs ordered by Klausner at

the Facilities (the “Class”) on or about March 16, 2020 and were not paid the

constitutionally guaranteed minimum wage from approximately February 24, 2020

through the time of the layoff or the wages that were due pursuant to employment

agreements.

       24.    The persons in the Class (“Class Members”) are so numerous that joinder

of all members is impracticable as there are approximately 500 potential class members.

       25.    There are questions of law and fact common to the Class Members, namely:

              (a)    Whether the Class Members were employees of Klausner who

worked at or reported to Klausner’s Facilities;



                                             4
             (b)    Whether Klausner ordered the termination of employment of each of

the Class Members without cause on their part and without giving them 60 days advance

written notice as required by the WARN Act;

             (c)     Whether Klausner was subject to any of the defenses provided for

in the WARN Act;

             (d)    Whether Klausner and the Individual Defendants failed pay the

minimum wage required; and

             (e)    Whether Klausner failed to pay the wages that were due pursuant to

employment agreements.

       26.   The claims of the representative parties are typical of the claims of the

Class, as they were laid off as part of the plant shutdown or mass layoff, did not receive

the requisite notice, were not paid the minimum wage from approximately February 24,

2020 through their layoff, and were not paid wages due.

       27.   The representative parties will fairly and adequately protect the interests of

the class.

       28.   The Plaintiffs have retained counsel competent and experienced in complex

class action employment litigation.

       29.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy—particularly in the context of WARN Act and wage

litigation – where the individual Plaintiffs and class members may lack the financial

resources to vigorously prosecute a lawsuit in federal court against a corporate defendant

and separate actions would create a risk of inconsistent or varying adjudications with

respect to individual class members and the adjudications with respect to individual class



                                             5
members would be dispositive of the interests of other members.

       30.      Klausner and Individual Defendants acted on grounds that apply generally

to the class.

       31.      There are questions of law and fact common to the Class Members

that predominate over any questions solely affecting individual members of the Class,

including but not limited to:

                (a)   Whether the Class Members were employees of Klausner who

worked at or reported to Klausner’s Facilities;

                (b)   Whether Klausner ordered the termination of employment of each of

the Class Members without cause on their part and without giving them 60 days

advance written notice as required by the WARN Act;

                (c)   Whether Klausner was subject to any of the defenses provided

for in the WARN Act;

                (d)   Whether Klausner and Individual Defendants failed pay the required

minimum wage and overtime; and

                (e)   Whether Klausner failed to pay the wages that were due

pursuant to

employment agreements.

          UNPAID WAGES, MINIMUM WAGE, & OVERTIME ALLEGATIONS

       32.      The FLSA and Art. X, Sec. 24 of the Florida Constitution creates private

rights of action against any “employer” who violates its minimum-wage or overtime

provisions.

       33.      The FLSA and Art. X, Sec. 24 of the Florida Constitution defines the term



                                             6
“employer” broadly to include “both the employer for whom the employee directly works

as well as ‘any person acting directly or indirectly in the interests of an employer

in relation to an employee.’”

       34.    Corporate officers with operational control of a corporation’s covered

enterprise are employers along with the corporation, jointly and severally liable for unpaid

wages and overtime.

       35.    Klausner had at least two employees.

       36.    Klausner did at least $500,000 in gross annual revenue.

       37.    Plaintiffs were engaged in interstate commerce or in the production of goods

for commerce.

       38.    During the relevant workweeks, Plaintiffs did not satisfy the requirements

for any of the exemptions set forth in the FLSA and Art. X, Sec. 24 of the Florida

Constitution because they were not actually paid on a salary basis for all hours worked.

       39.    Plaintiffs worked for Klausner and Individual Defendants and were not paid

from approximately February 24, 2020 through the date of the layoffs and did not receive

at least the minimum wage for all hours worked.

       40.    Plaintiffs worked in excess of forty (40) hours in a workweek while employed

by Klausner and Individual Defendants.

       41.    Despite working in excess of forty (40) hours in a workweek, Plaintiffs did

not receive overtime payments at a rate not less than one and one-half (1 and 1/2) times

their regular rate for such overtime hours.

       42.    All administrative notice requirements and prerequisites have been

satisfied.



                                              7
                               WARN ACT ALLEGATIONS

       43.    Plaintiffs and other similarly situated employees were laid off as part of plant

shutdowns or mass layoffs as defined by the WARN Act, for which they were entitled to

receive 60 days advance written notice under the WARN Act.

       44.    At all relevant times, Klausner employed 100 or more employees, exclusive

of part-time employees, or employed 100 or more employees who in the aggregate

worked at least 4,000 hours per week exclusive of hours of overtime within the United

States as defined by the WARN Act, and employed more than 50 employees at the

Facilities.

       45.    At all relevant times, Klausner was an “employer” of the Class Members as

that term is defined by the WARN Act.

       46.    On or about March 16, 2020, Klausner ordered “plant shutdowns” or “mass

layoffs” as that term is defined by the WARN Act.

       47.    Klausner’s actions at the Facilities resulted in an “employment loss” as that

term is defined by the WARN Act for at least 33% of its workforce, and at least 50 of its

employees, excluding (a) employees who worked less than six of the twelve months prior

to the date WARN notice was required to be given and (b) employees who worked an

average of less than 20 hours per week during the 90-day period prior to the date WARN

notice was required to be given.

       48.    Klausner’s termination of the Class Members’ employment constituted plant

shutdowns or mass layoffs as defined by the WARN Act.

       49.    The Plaintiffs and each of the Class Members who were employed by

Klausner and then terminated by Klausner as a result of Klausner’s executing plant



                                              8
shutdowns or mass layoffs at the Facilities were “affected employees” as defined by the

WARN Act.

         50.    The Plaintiffs and each of the Class Members are “aggrieved employees”

of Klausner as that term is defined by the WARN Act.

         51.    Pursuant to the WARN Act, Klausner was required to provide at least 60

days prior written notice of the layoff, or notice as soon as practicable, to the affected

employees, or their representative, explaining why the sixty (60) days prior notice was not

given.

         52.    Klausner failed to give at least sixty (60) days prior notice of the layoff in

violation of the WARN Act.

         53.    Klausner failed to pay the Plaintiffs and each of the Class Members their

respective wages, salary, commissions, bonuses, accrued holiday pay and accrued

vacation for 60 working days following their respective layoffs ,and failed to make the

pension and 401(k) contributions, provide other employee benefits under ERISA, and pay

their medical expenses for 60 calendar days from and after the dates of their respective

terminations.

         54.    As a result of Klausner’s failure to pay the wages, benefits and other monies

as asserted, the Plaintiffs and Class Members were damaged in an amount equal to the

sum of the members’ unpaid wages, accrued holiday pay, accrued vacation pay, accrued

sick leave pay and benefits which would have been paid for a period of sixty (60) calendar

days after the date of the their terminations.

         55.    All administrative notice requirements and prerequisites have been

satisfied.



                                               9
                                     COUNT I
                VIOLATIONS OF THE MINIMMUM WAGE REQUIREMENTS
              OF THE FLSA AS TO PLAINTIFFS AGAINST ALL DEFENDANTS

        56.     Plaintiffs hereby incorporate by reference the allegations contained in

paragraphs 1 through 55 as if fully stated herein.

        57.     Defendants’ failure to provide Plaintiffs minimum wage compensation

constitutes a violation of the FLSA.

        58.     Defendants’ violations of the FLSA were knowing and willful.

        WHEREFORE, Plaintiffs pray that this Court award the following relief:

        a)    a judgment that Defendants violated 29 U.S.C        § 206 of the Fair Labor

Standards Act;

        b) damages for the amount of unpaid minimum wage compensation owed to

Plaintiffs;

        c) liquidated damages, pursuant to 29 U.S.C. § 216(b),in an amount equal to the

compensation owed to Plaintiffs;

        d) post-judgment interest, reasonable attorneys’ fees and costs pursuant to 29

U.S.C. § 216(b); and

        e) any other additional relief as the Court deems just and proper.

                                     COUNT II
                   VIOLATIONS OF THE OVERTIME REQUIREMENTS
              OF THE FLSA AS TO PLAINTIFFS AGAINST ALL DEFENDANTS

        59.     Plaintiffs hereby incorporate by reference the allegations contained in

paragraphs

1 through 55 as if fully stated herein.

        60.     Defendants’ failure to provide Plaintiffs overtime compensation at time and



                                              10
one half their regular rates constitutes a violation of the FLSA.

        61.   Defendants’ violations of the FLSA were knowing and willful.

        WHEREFORE, Plaintiffs pray that this Court award the following relief:

        a) a judgment that Defendants violated 29 U.S.C. § 207 of the Fair Labor

Standards Act;

        b) damages for the amount of unpaid overtime compensation owed to Plaintiffs;

        c) liquidated damages, pursuant to 29 U.S.C. § 216(b),in an amount equal to the

overtime compensation owed to Plaintiffs;

        d) post-judgment interest, reasonable attorneys’ fees and costs pursuant to 29

U.S.C. § 216(b); and

        e) any other additional relief as the Court deems just and proper.

                                COUNT III
       VIOLATIONS OF THE MINIMUM WAGE REQUIREMENTS OF THE FLSA
        AS TO THOSE SIMILARLY SITUATED AGAINST ALL DEFENDANTS

        62.   Plaintiffs hereby incorporate by reference the allegations contained in

paragraphs 1 through 55 as if fully stated herein.

        63.   Defendants’ failure to provide those similarly situated to Plaintiffs minimum

wage compensation constitutes a violation of the FLSA.

        64.    Defendants’ violations of the FLSA were knowing and willful.

        WHEREFORE, Plaintiffs pray that this Court award the following relief:

        a) judgment that Defendants violated 29 U.S.C. § 206 of the Fair Labor Standards

Act;

        b) damages for the amount of unpaid minimum wage compensation owed to

Plaintiffs;



                                             11
       (c) liquidated damages, pursuant to 29 U.S.C. § 216(b), in an amount equal to the

compensation owed to Plaintiffs;

       d) post-judgment interest, reasonable attorneys’ fees and costs pursuant to 29

U.S.C. § 216(b); and

       e) any other additional relief as the Court deems just and proper.

                                COUNT IV
        VIOLATIONS OF THE OVERTIME REQUIREMENTS OF THE FLSAAS
          TO THOSE SIMILARLY SITUATED AGAINST ALL DEFENDANTS

       65.     Plaintiffs hereby incorporate by reference the allegations contained in

paragraphs 1 through 55 as if fully stated herein.

       66.     Defendants’ failure to provide those similarly situated to Plaintiffs at time

and one half their regular rates constitutes a violation of the FLSA.

       67.     Defendants’ violations of the FLSA were knowing and willful.

       WHEREFORE, Plaintiffs pray that this Court award the following relief:

       a)    a judgment that Defendants violated 29 U.S.C. § 207 of the Fair Labor

Standards Act;

       b) damages for the amount of unpaid overtime compensation owed to Plaintiffs;

       c) liquidated damages, pursuant to 29 U.S.C. § 216(b),in an amount equal to the

overtime compensation owed to Plaintiffs;

       d) post-judgment interest, reasonable attorneys’ fees and costs pursuant to 29

U.S.C. § 216(b); and

       e) any other additional relief as the Court deems just and proper.

                                  COUNT V
               VIOLATIONS OF THE WARN ACT AGAINST KLAUSNER

       68.     Plaintiffs hereby incorporate by reference the allegations contained in

                                             12
paragraphs 1 through 55 as if fully stated herein.

      69.      Klausner’s failure to provide Plaintiffs advanced written notice of their

layoffs constitutes a violation of the WARN Act.

      WHEREFORE, Plaintiffs pray that this Court award the following relief:

      (a)      An amount equal to the sum of: unpaid wages, salary, commissions,

bonuses, accrued holiday pay, accrued vacation pay pension and 401(k) contributions

and other ERISA benefits, for sixty (60) working days following the member employee’s

termination, that would have been covered and paid under the then applicable employee

benefit plans had that coverage continued for that period, all determined in accordance

with the WARN Act, 29 U.S.C §2104(a)(1)(A);

      (b) Certification that, pursuant to Fed.R.Civ.P. 23(a) and (b) and the WARN Act,

Plaintiffs and the Other Similarly Situated Former Employees constitute a single class;

      (c) Designation of Plaintiff Raymond as Class Representative;

      (d) Appointment of the undersigned attorneys as Class Counsel;

      (e)     Interest as allowed by law on the amounts owed under the preceding

paragraphs;

      (f) The reasonable attorneys’ fees and the costs and disbursements the Plaintiffs

incur in prosecuting this action, as authorized by the WARN Act; and

      (g) Such other and further relief as this Court may deem just and proper.

                                  COUNT VI
                    MINIMUM WAGE PURSUANT TO THE FLORIDA
                    CONSTITUTION AGAINST ALL DEFENDANTS

      70.      Plaintiffs hereby incorporate by reference the allegations contained in

paragraphs 1 through 55 as if fully stated herein.



                                             13
        71.     Plaintiffs, and all others similarly situated, did not receive payments at a rate

at least equal to the minimum wage for all hours worked as required by the Florida

Constitution. WHEREFORE, Plaintiffs, and all others similarly situated, respectfully

pray that the Court award the following relief:

        a) a judgment that Defendants violated Art. X, Sec. 24 of the Florida Constitution;

        b) damages for the amount of unpaid overtime compensation owed to Plaintiffs;

        c) liquidated damages in an amount equal to the overtime compensation owed to

Plaintiffs;

        d) post-judgment interest, reasonable attorneys’ fees and costs pursuant to Art.

X, Sec. 24 of the Florida Constitution; and

        e) any other additional relief as the Court deems just and proper.

                                    COUNT VII
                          UNPAID WAGES AGAINST KLAUSNER

        72.     Plaintiffs hereby incorporate by reference the allegations contained in

paragraphs 1 through 55 as if fully stated herein.

        73.     Plaintiffs, and all others similarly situated, did not receive wages despite an

agreement with Klausner to receive wages for all hours worked.

        WHEREFORE, Plaintiffs, and all others similarly situated, respectfully pray that the

Court award the following relief:

        a) a judgment that Klausner breached their employment agreements by failing to

pay wages due;

        b) damages for the amount of unpaid compensation owed to Plaintiffs and all other

similarly situated;

        c)    post-judgment interest, reasonable attorneys’ fees and costs pursuant to

                                                14
section 448.08, Florida Statues and

      d) any other additional relief as the Court deems just and proper.

                               DEMAND FOR JURY TRIAL

      Plaintiffs further demand a jury trial on all issues so triable as of right.

      Dated: March 21, 2020

                                           Respectfully submitted,

                                           /s/ Jay P. Lechner________
                                           Jay P. Lechner, Esq.
                                           Florida Bar No.: 0504351
                                           LECHNER LAW
                                           Jay P. Lechner, P.A.
                                           Fifth Third Center
                                           201 E. Kennedy Blvd., Suite 412
                                           Tampa, Florida 33602
                                           Telephone: (813) 842-7071
                                           Facsimile: (813) 225-1392
                                           jplechn@jaylechner.com
                                           shelley@jaylechner.com
                                           Attorneys for Plaintiff




                                             15
